DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a link type structure comprising: a lower rail mounted in a longitudinal direction at a lower side of a vehicle body; a lower rail roller unit rollably connected to the lower rail; a lower rail swing arm rotatably connected to the lower rail roller unit and a door; a first link member having a first end rotatably connected to the door and a second end connected to a link hinge; a second link member having a first end rotatably connected to the lower rail roller unit and a second end connected to the link hinge; and a spring provided on the link hinge, wherein the spring is configured to supply elastic force such that one end of the first link member applies force to the door in a direction toward outside of the vehicle body.
The closest art is found in Choi (US 2016/0356069) (hereinafter Choi), Boettcher (US 8,336,949), Krajenke et al. (US 7,654,608) (hereinafter Krajenke), and Choi et al. (US 2016/0123060).
Choi discloses a vehicle comprising: a vehicle body; a sliding door (Figures 1-3, elements 1 and 2); and a link type structure comprising: a rail (Figures 6-9, element 10) 
Choi, however, lacks wherein the rail is a lower rail mounted in a longitudinal direction at a lower side of the vehicle body, since, as viewed from at least Figures 1-3, element 20 would be considered “a lower rail”, whereas element 10 is a “center rail”. Additionally, the first link member of Choi is not considered to include a first end rotatably connected to the sliding door and HYU-o386USol-BI-13-a second end connected to a link hinge, since element 80 of Choi is not directly connected to the door, but rather, element 80 is directly connected to the vehicle body and the hinge member. Further, the lower linkage and rail assembly of Choi, as shown in at least Figures 11 and 12, includes a  first and second link member (Figures 11-12, elements 142 and 144), which are configured such that the first link member has a first end connected to the sliding door (See paragraph [0103]) and HYU-o386USol-BI-13-a second end connected to a link hinge (See Figures 11-12), and the second link member has a first end rotatably connected to the lower rail roller unit and a second end 

Boettcher discloses vehicle comprising: a vehicle body; a sliding door; and a link type structure comprising: a lower rail (Figure 7, element 210) mounted in a longitudinal direction at a lower side of the vehicle body; a lower rail roller unit (Figure 7, element 230) rollably connected to the lower rail; a lower rail swing arm (Figures 7-9) rotatably connected to the lower rail roller unit and the sliding door; a first link member (Figures 7-9, element 284) having a first end connected to the sliding door and HYU-o386USol-BI-13-a second end connected to a link hinge (Figures 7-9, at least elements 292, 286, 300); a second link member (Figures 7-9, element 242)  having a first end rotatably connected to the lower rail roller unit and a second end connected to the link hinge; and a spring (Figures 7-9, element 310) provided on the link hinge, wherein the spring is configured to supply elastic force such that one end of the first link member applies force to the sliding door in a direction toward outside of the vehicle body. Boettcher, however, lacks wherein the 

Krajenke discloses a vehicle comprising: a vehicle body; a sliding door (See Figure 1); and a link type structure comprising: a lower rail (Figure 1, element 13) mounted in a longitudinal direction at a lower side of the vehicle body; a lower rail roller unit (Figure 3, considered portion of element 20 including elements 23-25) rollably connected to the lower rail; a lower rail swing arm rotatably connected to the lower rail roller unit and the sliding door; a first link member (Figure 3, element 21) having a first end rotatably connected to the sliding door and HYU-o386USol-BI-13-a second end connected to a link hinge (Figure 3, elements 28 and 30); a second link member (Figure 3, considered portion of element 20 including elements 26 and 28) having a first end connected to the lower rail roller unit and a second end connected to the link hinge; and a spring (Figure 3, element 31) provided on the link hinge, wherein the spring is configured to supply elastic force. Krajenke, however, lacks wherein the second link member has a first end rotatably connected to the lower rail roller unit and a second end connected to the link hinge, and wherein the spring is configured to supply elastic force such that one end of the first link member applies force to the sliding door in a direction toward outside of the vehicle body.
Choi et al. discloses a vehicle comprising: a vehicle body; a sliding door (Figure 1, element 1); and a link type structure comprising: a lower rail (Figure 1, element 3) mounted in a longitudinal direction at a lower side of the vehicle body; a lower rail roller unit (Figure 1, elements 21, 22) rollably connected to the lower rail; a lower rail swing arm (Figure 1, at least elements 27 and 28) rotatably connected to the lower rail roller unit and the sliding door; a first link member (Figure 1, element 28) having a first end rotatably connected to the sliding door and HYU-o386USol-BI-13-a second end connected to a link hinge (See at least paragraph [0040]); a second link member (Figure 1, element 27) having a first end rotatably connected to the lower rail roller unit and a second end connected to the link hinge. Choi et al. lacks at least spring provided on the link hinge, wherein the spring is configured to supply elastic force such that one end of the first link member applies force to the sliding door in a direction toward outside of the vehicle body.  Additionally, it would not have been obvious to modify the link hinge to include a spring, as this would result in the application of undesirable forces throughout operation of the sliding door.
Therefore, the art of record does not anticipate or make obvious these limitations in combination with the overall claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634